

117 S1682 IS: No Land Grab Act of 2021
U.S. Senate
2021-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1682IN THE SENATE OF THE UNITED STATESMay 18, 2021Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo prohibit certain provisions of an Executive Order relating to land conservation from taking effect, and for other purposes.1.Short titleThis Act may be cited as the No Land Grab Act of 2021.2.Protection of private property(a)In generalSection 216 of Executive Order 14008 (86 Fed. Reg. 7627; relating to tackling the climate crisis at home and abroad (February 1, 2021)) shall have no force or effect. (b)Recommendations and reportsNo Federal agency may take an action if the action is solely authorized by a report or recommendation issued pursuant to section 216 of the Executive Order described in subsection (a).